Opinion filed March 6, 2015




                                     In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-14-00339-CR
                                  ____________

                       STACY DARNELL, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR22692


                     MEMORANDUM OPINION
      Appellant, Stacy Darnell, judicially confessed and pleaded no contest to the
offense of possession of a controlled substance in a drug-free zone and pleaded
true to the habitual-offender enhancement allegation. The trial court assessed
Appellant’s punishment in accordance with the terms of his plea agreement in this
case at confinement for thirty years. We dismiss the appeal.
      This court notified Appellant by a letter dated December 5, 2014, that we
had received information from the trial court that Appellant waived his right of
appeal and that this is a plea-bargain case in which Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeal. Appellant has filed a response in which
he asserts, among other things, that the State lacked probable cause, that he has a
right to appeal, and that his guilty plea and waiver of appeal were not voluntary.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled
on before trial, or (B) after getting the trial court’s permission to appeal.” The
documents on file in this case reflect that Appellant entered into a plea bargain;
that his punishment was assessed in accordance with the plea bargain; and that
Appellant affirmatively, “voluntarily, knowingly and intelligently waive[d] [his]
right to appeal.” The trial court’s certification was signed by Appellant’s trial
counsel and the judge of the trial court, and it reflects that Appellant declined to
sign.    The trial court certified that Appellant has no right of appeal.        The
documents on file in this court support the trial court’s certification and show that
Appellant waived his right of appeal. See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005). Accordingly, we must dismiss this appeal without further
action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006).
        Accordingly, this appeal is dismissed.


                                                           PER CURIAM
March 6, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2